DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 12/05/2019. Claims 1-15 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

   EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Sung Wook Kooh (Reg. No. 78, 813) on 12/13/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) An image processing method comprising:
converting image data including at least one figure image into a vector image by changing a data format;
encrypting at least one first attribute value for a position of the figure image in the vector  Order-Preserving Encryption(OPE) scheme 
constructing a de-identified image for the image data by using a second attribute value which is changed by the encryption; and
transferring the de-identified image to a cloud server in which a deep learning model is managed and processing deep learning operations of the de-identified image by the cloud server.

Please replace claim 4 with:
4.	(Currently Amended) The image processing method of claim 1, wherein the encrypting of the first attribute value includes:

determining a range for the second attribute value;
setting a secret key in consideration of the range; and
encrypting the first attribute value to create the second attribute value in the range according to the Order-Preserving Encryption (OPE) scheme by using the secret key.

Please replace claim 9 with:
9.	(Currently Amended) An image processing system comprising:
a conversion unit configured to convert image data including at least one figure image into a vector image by changing a data format;
an encryption unit configured to encrypt at least one first attribute value for a position of the figure image in the vector image according to an Order-Preserving Encryption (OPE) scheme 
a construction unit configured to construct a de-identified image for the image data by using a second attribute value which is changed by the encryption; and
a processing unit configured to transfer the de-identified image to a cloud server in which a deep learning model is managed and process deep learning operations of the de-identified image by the cloud server,
wherein all the units are implemented by hardware or a circuit.

Please replace claim 11 with:
11.	(Currently Amended) The image processing system of claim 9, wherein the encryption unit is configured to:

determine a range for the second attribute value and set a secret key in consideration of the range, and
encrypt the first attribute value to create the second attribute value in the range according to the Order-Preserving Encryption (OPE) scheme by using the secret key.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to an image processing method and an image processing system for deep learning. The image processing method includes converting image data including at least one figure image into a vector image by changing a data format, encrypting at least one first5 attribute value for a position of the figure image in the vector image according to a selected encryption scheme, constructing a de-identified image for the image data by using a second attribute value which is changed by the encryption, and transferring the de-identified image to a cloud server in which a deep learning model is managed and processing deep learning operations of the de-identified image by the cloud server.

The closest relevant prior art made of record are:
WO2019088613A1 teaches the present invention relates to an encryption method using deep learning and, more particularly, to a method for performing encryption through deep learning. To this end, provided is an encryption method using deep learning, characterized in that, in an encryption method using a deep learning analysis technique for inputting object data into a deep learning algorithm and statisticizing result values outputted through repetitive tasks so as to repeatedly store the same, object data, which is an output value sent from each layer to a subsequently arranged layer, is encrypted in a step in which an object inputted through an input layer of a network including the input 

Martin (US8, 938,067) teaches format-preserving encryption (FPE) cryptographic engines are provided for performing encryption and decryption on strings. A plaintext string may be converted to ciphertext by repeated application of a format preserving encryption cryptographic algorithm. Following each application of the format preserving cryptographic algorithm, the resulting version of the string may be analyzed to determine whether desired string constraints have been satisfied. If the string constraints have not been satisfied, further applications of the format preserving cryptographic algorithm may be performed. If the string constraints have been satisfied, the current version of the string may be used as an output for the cryptographic engine.
Sekiguchi (US7, 860,266) teaches this invention provides an image processing system and image processing method which allow a user to easily confirm conversion result information when image information is converted into vector data. Image information input from an input device (113) is vectorized by a data processing device (115). Vector data which has successfully been vectorized is converted into image data. The input image information and the converted image data are combined to generate and output combined image data.
Wang(US2021/0224586) teaches An image privacy perception method based on deep learning, including the following steps: S1, building a privacy classification data set with labeled categories, and training a privacy perception network with a transfer learning method; S2, recognizing a privacy image using a deep convolutional neural network oriented to privacy perception; and S3, extracting an attention profile according to deep convolutional features of the neural network, and locating an attention focusing region to complete the perception of an image privacy region. The method has the following beneficial effects: by completing end-to-end training and testing based on the deep neural network, the privacy image can be accurately distinguished with the privacy region located, facilitating the selective protection of the privacy information in the image.
GU (US2020/0082272) teaches Mechanisms are provided for executing a trained deep learning (DL) model. The mechanisms receive, from a trained autoencoder executing on a client computing device, one or more intermediate representation (IR) data structures corresponding to training input data input to the trained autoencoder. The mechanisms train the DL model to generate a correct output based on the IR data structures from the trained autoencoder, to thereby generate a trained DL model. The mechanisms receive, from the trained autoencoder executing on the client computing device, a new IR data structure corresponding to new input data input to the trained autoencoder. The mechanisms input the new IR data structure to the trained DL model executing on the deep learning service computing system, to generate output results for the new IR data structure. The mechanisms generate an output response based on the output results, which is transmitted to the client computing device.
Chen(US2019/0087689) teaches a computer system may provide Encrypted Deep Learning Service (EDLS) to a client. The computer system includes one or more processors and memory storing instructions. When instructions are executed by the one or more processors, the instructions cause the computer system to perform acts including: receiving training data from the client, where the training data comprise cipher images .
KR202000084427 teaches According to an aspect of the present invention, a face recognition system for extracting a feature vector by using a face recognition model based on deep learning is capable of extracting a feature vector allowing accurate face recognition without depending on a place or lighting. The face recognition system comprises: a plurality of face image processing parts to image-process input data to generate output data; and a feature vector generation part to merge the output data outputted by the last face image processing part among the plurality of face image processing parts into a single layer to generate a predetermined number of feature vectors. A face image is inputted into the first face image processing part among the plurality of face image processing parts as the input image and the output data of an n^th face image processing part are inputted into a (n+1)^th face image processing part as the input image. The plurality of face image processing parts include: a first unit to apply a convolution filter to the input data to generate a feature map; a second unit to assign a weight to the feature map generated by the first unit; and a calculation part to sum the feature map with the weight assigned thereto by the second unit and the input data inputted into the first unit to generate the output data.
KR20180100976 teaches a method and an apparatus which can increase compression efficiency by encoding a still image and/or a moving image after performing blur-preprocessing for each block included in the image based on a learning result using a deep neural network, instead of directly encoding the image, and restoring blur images at the time of decoding. An image encoding method according to an embodiment of the present disclosure includes the following steps: dividing an image to be encoded into one or more unit areas; deriving a restoration parameter or blur level for each of the unit areas; performing blurring for each of the unit areas to obtain blur images; and encoding the blurred image. The step of deriving a restoration parameter or blur level for each of the unit areas may be performed by using a model generated through a process of determining one or more sample images and restoration parameters for each of the blurred images of the sample images. The blur level for the unit area may be determined based on the complexity of the unit area.
JP2020533696A teaches the image recognition method, the terminal, and the storage medium belong to the machine learning field, and in the above method, the feature extraction is performed on the image to be recognized by the encoder to obtain the feature vector and the first annotation vector set (101). , Initialization processing is performed on the feature vector to acquire the first initial input data (102), and the first guide information is generated by the first guide network model based on the first encoder vector set. The first guide network model is used to generate guide information based on an encoder vector set of any image (103), and the first guide information, the first annotation vector set, and the first guide information. It includes determining the expression phrase of the image by the decoder based on the initial input data (104). Since the present application adds a guide network model that can generate guide information based on the annotation vector set of any image between 
CN109165523A teaches the first terminal equipment sends the biological characteristics authentication information to the server is performing encryption processing the biological characteristics authentication information using the application key, the encrypted biological characteristics authentication information sent to the server. the first terminal device collecting the user face image, based on the face image to obtain biological feature verification information of the user can be collected human face image of performing feature extraction to obtain a feature vector. for example, the first terminal device using deep neural network collecting the human face image is converted into a feature vector.


However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, and 9. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “encrypting at least one first attribute value for a position of the figure image in the vector image according to an Order-Preserving Encryption (OPE) scheme; constructing a de-identified image for the image data by using a second attribute value which is changed by the encryption” in view of other limitations of claims 1, and 9. Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496